SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of June, 2012 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Adjustment in Gasoline and Diesel Prices Rio de Janeiro, June 22, 2012 – Petróleo Brasileiro S.A. – Petrobras informs the adjusting the price of the below-listed products at the refineries, with effect from the day June 25, 2012 according to the following table: Products without CIDE, PIS/Cofins and ICMS (*) Gasoline 7,83% Diesel 3,94% (*) Brasil Average The prices of gasoline and diesel which the adjustment applies do not include federal taxes (CIDE, PIS/Cofins) and state taxes (ICMS). These price adjustments were calculated by the Company taking into account the Company's pricing policy, which seeks to align the price of oil products linked to the international market, in a medium and long-term perspective . SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:June 22, 2012 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
